DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I in the reply filed on 5/16/22 is acknowledged.  The traversal is on the ground(s) that “By alleging that the apparatus can be used to practice another materially different process, the Office Action ignores the express requirement in the M.P.E.P. that the restriction be based on the process and the apparatus as claimed.”  This is not found persuasive because the examiner did restrict on the apparatus as claimed since the intended use and functional language do not add structural limitations to the apparatus.  Additionally, the applicant has failed to explain why the claimed apparatus could not be used as suggested by the examiner.  
As for the argument of “The Office Action further asserts that the previous restriction requirement is made final because “the apparatus can be made by other processes.” See Office Action, p. 2. However, the Office Action provides no examples of any such processes that are materially different than claim10 and which would be used to construct the soldering assembly of claim 1. Of course, this clearly ignores the requirement of M.P.E.P. 806.05(f) that “If applicant convincingly traverses the requirement, the burden shifts to the examiner to document a viable alternative process or product, or withdraw the requirement.” The “other processes” offered by the Office Action is not a reasonable documentation of a “viable alternative process or product.””  Note that the claimed assembly could be made by diffusion bonding layers, casting layers, or build up welding.  
The requirement is still deemed proper and is therefore made FINAL.  Lastly, the examiner notes that the withdrawn claims may be rejoined if the claimed apparatus is found to be allowable.   

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “two releasably connected parts” of claim 8 and the “solder supply” and “pump apparatus” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4, 5, and 9 are rejected under 35 U.S.C. 102a1 as being anticipated by Applicant’s Admitted Prior Art (AAPA).
Regarding claim 1, AAPA discloses:  
A soldering assembly [soldering assembly (100, 200; figures 1a-2)] comprising: 
at least one nozzle [nozzle (104, 204)] for directing solder during a soldering operation, the at least one nozzle comprising: 
an inlet for receiving a supply of solder; 
an outlet for dispensing solder therefrom; and 
at least one channel fluidly coupling the inlet to the outlet [the nozzles inherently have an inlet, outlet, and channel in order to function as a nozzle];
 wherein the at least one nozzle comprises a plurality of stacked layers of stainless steel or titanium, provided so as to at least partially define the at least one channel [nozzles are made of stainless steel; pg. 2, ln. 20].
Examiner notes that a particular manner of manufacturing the nozzle (e.g. additive manufacturing, 3D printing process) relates to method steps and does not limit the claimed nozzle itself, except the structural features. One looking at the final nozzle part would not know whether it was formed by additive manufacturing or a different process such as molding. Thus, “deposited during an additive manufacturing or 3D printing process” is a product-by-process limitation within the claimed apparatus and does not provide any structural attributes. Applicant cannot rely on method concept to limit or distinguish apparatus claims over prior art. In re Lampert et al., 44 CCPA 958, 114 USPQ 163.
Regarding claim 2, this claim is addressed in the rejection of claim 1 above.  
Regarding claim 4, AAPA discloses:  
wherein the soldering assembly further comprises a nozzle plate [plate (102)].
Regarding claim 5, AAPA discloses:  
wherein the soldering assembly further comprises a conduit [conditioner (213)] configured to project a de-bridging fluid to an area proximate to the outlet of the nozzle, wherein the conduit comprises a plurality of stacked layers of material [see claim 1 for this limitation].
Regarding claim 9, AAPA discloses:  
A system for soldering a component, comprising a supply of liquid solder; a soldering assembly according to claim 1; and a pump apparatus, configured to pump solder from the solder supply to the at least one nozzle of the soldering assembly [since the solder is pumped there is inherently a pump and since solder is being supplied there is inherently a solder supply; pg. 1, ln. 20-34].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) in view of Mehkri et al. (US 2018/0126475 A1).  Should the applicant successfully argue that the layers make the nozzle structurally distinguishable the following alternative rejections apply, where applicable. 
Regarding claim 1, AAPA teaches:  
A soldering assembly [soldering assembly (100, 200; figures 1a-2)] comprising: 
at least one nozzle [nozzle (104, 204)] for directing solder during a soldering operation, the at least one nozzle comprising: 
an inlet for receiving a supply of solder; 
an outlet for dispensing solder therefrom; and 
at least one channel fluidly coupling the inlet to the outlet [the nozzles inherently have an inlet, outlet, and channel in order to function as a nozzle];
 wherein the at least one nozzle comprises stainless steel or titanium, provided so as to at least partially define the at least one channel [nozzles are made of stainless steel; pg. 2, ln. 20].
AAPA does not teach:
wherein the at least one nozzle comprises a plurality of stacked layers.
Mehkri teaches 3D printing pallet (100) that is used in a wave soldering process, because 3D printing not only reduces costs in that it enables customization of components without the need for tooling or other component-specific manufacturing equipment, but also enables creation of complex geometries and features that are either not possible or cost prohibitive with other manufacturing techniques [0036-0038].
Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the AAPA nozzle, or any portion of the soldering assemblies, using 3d printing because 3D printing not only reduces costs in that it enables customization of components without the need for tooling or other component-specific manufacturing equipment, but also enables creation of complex geometries and features that are either not possible or cost prohibitive with other manufacturing techniques.  In doing so, the nozzle/assemblies would have stainless steel layers.  Note that 3d printing of metals is well-known in the art since such machines can be purchased.
Regarding claim 2, while the method of depositing the layers is not structural limiting this claim is still addressed in the rejection of claim 1.  
Regarding claim 3, AAPA teaches:  
wherein the at least one nozzle further comprises a de-bridging screen [screen (106)].
AAPA does not teach:
the screen is formed integrally therewith the nozzle.
However, since 3D printing is capable manufacturing complex geometries it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to make the nozzle and screen integral in order to provide a sturdier product.  Additionally, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice; MPEP 2144.04 (V)(B).
Regarding claim 4, AAPA teaches:  
wherein the soldering assembly further comprises a nozzle plate [plate (102)].
Regarding claim 5, AAPA discloses:  
wherein the soldering assembly further comprises a conduit [conditioner (213)] configured to project a de-bridging fluid to an area proximate to the outlet of the nozzle, 
AAPA does not teach:  
wherein the conduit comprises a plurality of stacked layers of material.
Note that this is addressed in the rejection of claim 1.
Regarding claim 9, AAPA discloses:  
A system for soldering a component, comprising a supply of liquid solder; a soldering assembly according to claim 1; and a pump apparatus, configured to pump solder from the solder supply to the at least one nozzle of the soldering assembly [since the solder is pumped there is inherently a pump and since solder is being supplied there is inherently a solder supply; pg. 1, ln. 20-34.
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) or Applicant’s Admitted Prior Art (AAPA) in view of Mehkri et al. (US 2018/0126475 A1) as applied to claim 5 above, and further in view of Cinglio et al. (US 2009/0224028 A1).
Regarding claim 6, AAPA teaches:  
wherein the soldering assembly further comprises a shield assembly, the shield assembly comprising: a shield [unlabeled shield in figure 2], configured to at least partially surround the nozzle, and the conduit [conditioner (213)].
AAPA does not teach:
wherein the conduit is integrally formed with the shield.
Cinglio teaches a soldering assembly comprising nozzle (216), cover (220), and tube (224), wherein the cover surrounds the nozzle and the tube is in contact with the inside of the cover; figure 11.  
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to place the conditioner inside and in contact with the shield as taught by Cinglio since it is a known option.  Additionally, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention that the shield and conditioner could be manufactured integrally, using additive manufacturing or other means, since they are in contact and would reduce the number of individual components.  Additionally, the use of a one piece construction instead of the structure disclosed in [the prior art] would be merely a matter of obvious engineering choice; MPEP 2144.04 (V)(B).
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) or Applicant’s Admitted Prior Art (AAPA) in view of Mehkri et al. (US 2018/0126475 A1) as applied to claim 1 above, and further in view of Cinglio (US 2013/0306711 A1).
Regarding claim 7, AAPA does not teach:  
wherein the nozzle has at least one guiding portion configured to guide solder dispensed from the outlet.
Cinglio teaches soldering nozzle (1) comprising groove (3) for mitigating de-wetting; 0119 and figure 2. 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the Cinglio groove into the AAPA nozzle in order mitigate de-wetting.  
Regarding claim 8, AAPA does not teach:  
wherein the nozzle includes at least two releasably connected parts.
Cinglio teaches two-part nozzle (100) for soldering smaller areas; 0128 and figures 18-25.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to incorporate the two-part nozzle concept into AAPA in order to solder smaller areas.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Applicant’s Admitted Prior Art (AAPA) or Applicant’s Admitted Prior Art (AAPA) in view of Mehkri et al. (US 2018/0126475 A1) as applied to claim 1 above, and further in view of Ellis et al. “Chromium Carbides”.
Regarding claims 16 and 17, AAPA does not teach:  
wherein the at least one nozzle is at least partially diffusion coated so as to protect the stacked layers from corrosion; and 
wherein the at least one nozzle is at least partially diffusion coated with chromium carbide.
Ellis teaches chromium carbide is a commonly used coating material to provide wear and corrosion resistance.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to coat the solder nozzle in order to provide wear and corrosion resistance.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure; see PTO 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARLOS J GAMINO whose telephone number is (571)270-5826. The examiner can normally be reached M-F 9-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Keith Walker can be reached on 5712723458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CARLOS J GAMINO/Examiner, Art Unit 1735                                                                                                                                                                                                        
/ERIN B SAAD/Primary Examiner, Art Unit 1735